              Case 2:19-po-00364-DB Document 11 Filed 10/23/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700

5    Attorneys for Plaintiff
     United States of America
6

7

8                         IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                )    2:19-po-00364-DB
                                              )
12                Plaintiff,                  )    STIPULATION AND ORDER TO VACATE
                                              )    BENCH TRIAL AND SET CHANGE OF
13           v.                               )    PLEA AND SENTENCING HEARING
                                              )
14   ERIC R. HOOKS,                           )
                                              )
15                                            )    DATE: November 5, 2020
                  Defendant.                  )    TIME: 9:00 a.m.
16                                            )    JUDGE: Hon. Deborah Barnes
                                              )
17

18                                       STIPULATION

19         The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22         1.     By previous order, this matter was scheduled for a bench

23   trial on November 5, 2020 at 9:00 a.m.

24         2.     Since the status conference, the parties have reached an

25   agreement that will resolve this case. By this stipulation, the

26   parties now jointly move to vacate the bench trial and set a change

27   / / /

28   / / /

29

30   STIPULATION AND [PROPOSED] ORDER          1                  U.S. V. ERIC R. HOOKS
              Case 2:19-po-00364-DB Document 11 Filed 10/23/20 Page 2 of 2


1    of plea and sentencing hearing on November 5, 2020 at 9:00 a.m.

2          IT IS SO STIPULATED.

3

4    DATED: October 20, 2020             MCGREGOR W. SCOTT
                                         United States Attorney
5

6                                  By:   /s/ Alstyn Bennett        ___
                                         ALSTYN BENNETT
7
                                         Special Assistant U.S. Attorney
8

9                                        /s/ Linda Allison        _____
                                         LINDA ALLISON
10                                       Assistant Federal Defender
                                         Counsel for Defendant
11                                       (Per 10/20/2020 email authorization from
12                                       Linda Allison)

13

14                                  FINDINGS AND ORDER
15         IT IS SO ORDERED, that the bench trial is vacated as set forth
16   above, and a change of plea and sentencing hearing is set for November
17   5, 2020 at 9:00 a.m.
18         FOUND AND ORDERED:
19   Dated:    October 23, 2020
20

21

22

23

24

25

26

27

28

29

30   STIPULATION AND [PROPOSED] ORDER          2                  U.S. V. ERIC R. HOOKS
